                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DEVIN T. LESTER et al.,

                       Plaintiffs,                     Case No. 1:19-cv-354
v.                                                     Honorable Paul L. Maloney
STATE OF MICHIGAN et al.,

                       Defendants.
____________________________/

                                              OPINION

               This action was filed in the name of Devin T. Lester, but the complaint was signed

by Sherry K. McKay. Ms. McKay signed the documents on Plaintiff Lester’s behalf under a

durable power of attorney. Plaintiff Lester is presently detained in the Cass County Jail pending

trial on multiple assault counts relating to an incident on October 22, 2018.

               Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal law if

the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. § 1915A; 42 U.S.C.

§ 1997e(c). Ms. McKay, however, is not a prisoner. The Court has granted Ms. McKay leave to

proceed in forma pauperis. Under 28 U.S.C. 1915(e)(2) the Court must also dismiss any action

she files as a pauper if the complaint is frivolous, malicious, fails to state a claim upon which relief

can be granted, or seeks monetary relief from a defendant immune from such relief. Applying

these standards, the Court will dismiss the complaint for failure to state a claim.
                                             Discussion

               I.      Factual allegations

               The complaint names as Defendants the State of Michigan, the Cass County Sheriff,

Shannon Kenyon, the principal victim of the assault and mother of Bentley, and Shannon’s mother

and father, Laura and Richard Kenyon, who were present at the time of the alleged assault.

Plaintiff Lester is alleged to be the father of Bentley.

               The complaint alleges that Defendant Richard Kenyon committed the assaults of

Shannon for which Plaintiff Lester has been charged. Additionally, the complaint states that

Defendant Cass County Sheriff’s treatment of Lester during his arrest and detention is cruel and

unusual punishment. The complaint does not elaborate as to the nature of the cruel and unusual

punishment that the sheriff’s officers or the sheriff inflicted upon Plaintiff beyond stating that

Plaintiff Lester was placed in segregation for seven months.

               The complaint seeks an order directing the state to hold the Kenyons’ property to

be sold and the proceeds sent to Plaintiff Lester. The complaint also seeks damages in the amount

of 2.5 million dollars for mental anguish resulting from the cruel and unusual punishment inflicted

upon Plaintiff Lester by the sheriff and other officers in Cass County.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                   2
statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               III.    Plaintiff McKay Lacks Standing, Authority, or a Cognizable Claim

               The complaint was signed by Ms. McKay on Plaintiff Lester’s behalf under a

durable power of attorney. Even assuming a valid power of attorney existed that authorized Ms.

McKay to institute a lawsuit as agent on behalf of Plaintiff Lester, she would not have the authority

to practice law by representing him in this lawsuit without an attorney. A party in federal court

must proceed either through a licensed attorney or on her own behalf. 28 U.S.C. § 1654; see also

Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper shall be signed by at least

one attorney of record in the attorney’s individual name, or, if the party is not represented by an

attorney, shall be signed by the party”). A power of attorney does not authorize a non-lawyer to

prosecute a case in federal court on behalf of another person. Johns v. County of San Diego, 114

F.3d 874, 876 (9th Cir. 1997) (affirming dismissal of complaint with prejudice that was filed



                                                 3
pursuant to a general power of attorney); J.M. Huber Corp. v. Roberts, No. 88-6160, 1989 WL

16866, at *1 (6th Cir. Feb. 17, 1989) (notice of appeal signed by a nonlawyer pursuant to a power

of attorney ineffective to give rise to appellate jurisdiction); Walsh v. Internal Revenue Serv., No.

1:08-cv-1132 (W.D. Mich. Oct. 12, 2009) (report and recommendation), adopted by 2009 WL

4261212 (W.D. Mich. Nov. 24, 2009); Kapp v. Booker, No. Civ. A. 05-402-JMH, 2006 WL

385306, at *3 (E.D. Ky. Feb.16, 2006). In short, Plaintiff McKay cannot present claims in this

Court on Plaintiff Lester’s behalf. Moreover, Plaintiff lacks standing to present the claims of

Plaintiff Lester on his behalf. Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989); Raines v.

Goedde, No. 92-3120, 1992 WL 188120, at *2 (6th Cir. Aug. 6, 1992). Any claims she purports

to bring on Plaintiff Lester’s behalf are properly dismissed.

               If it were Plaintiff McKay’s intent to bring a claim on her own behalf for injuries

caused to her, the allegations in the complaint do not suffice to give rise to such a claim. She does

not allege that any of the Defendants caused her compensable injury. For the reasons set forth

above, the Court will dismiss with prejudice any claims Plaintiff McKay has raised against the

Defendants.

               With respect to the claims of Plaintiff Lester, if Ms. McKay had sufficiently stated

Lester’s claims, the Court would consider providing Plaintiff Lester the opportunity to sign the

complaint on his own behalf. The allegations in the complaint, however, are not sufficient to state

a claim.

               Any § 1983 claim against the Kenyons would be properly dismissed because they

are not state actors. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation

of a right secured by the federal Constitution or laws and must show that the deprivation was

committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988);



                                                 4
Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009); Street v. Corr. Corp. of Am.,

102 F.3d 810, 814 (6th Cir. 1996). In order for a private party’s conduct to be under color of state

law, it must be “fairly attributable to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

(1982); Street, 102 F.3d at 814. The complaint does not include any allegations by which the

Kenyons’ conduct could be fairly attributed to the State. Accordingly, the complaint fails to state

a § 1983 claim against the Kenyons.

               Any § 1983 claim against the State of Michigan would be properly dismissed

because it is immune from suit. Regardless of the form of relief requested, the states and their

departments are immune under the Eleventh Amendment from suit in the federal courts, unless the

state has waived immunity or Congress has expressly abrogated Eleventh Amendment immunity

by statute. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama

v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993).

Congress has not expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan,

440 U.S. 332, 341 (1979), and the State of Michigan has not consented to civil rights suits in

federal court. Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986).

               Any § 1983 claim against the Cass County Sheriff based on the conduct of the Cass

County officers other than the sheriff would be properly dismissed. Government officials may not

be held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere



                                                 5
failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004).

               Any § 1983 claim against the Cass County Sheriff based on the allegation that

Plaintiff Lester did not commit the assaults for which he has been charged would be properly

dismissed under the doctrine of Heck v. Humphrey, 512 U.S. 477 (1994). To the extent Plaintiff

seeks injunctive, declaratory and monetary relief for alleged violations of Constitutional rights, his

claim is barred by Heck, which held that “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been [overturned].” See Edwards v. Balisok, 520 U.S. 641, 646 (1997)

(emphasis in original). A challenge to the fact or duration of confinement should be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action brought pursuant to

§ 1983. See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (the essence of habeas corpus is an

attack by a person in custody upon the legality of that custody and the traditional function of the

writ is to secure release from illegal custody). The Heck doctrine has been extended to pretrial

detention. See, e.g., Manuel v. City of Joliet, Illinois, 903 F.3d 667 (7th Cir. 2018) (with respect

to pretrial detention, the court stated: “After Preiser, Heck, and Edwards, § 1983 cannot be used

to contest ongoing custody that has been properly authorized.”). Therefore, because the allegations

in the complaint challenge the fact of his judicially authorized pretrial detention, they would be

properly dismissed.

               Any § 1983 claim against the Cass County Sheriff for mental anguish damages

would be properly dismissed. Section § 1997e(e) provides as follows:




                                                  6
         No federal action may be brought by a prisoner confined in a jail, prison, or other
         correctional facility, for mental or emotional injury suffered while in custody
         without a prior showing of physical injury.

Id. The Sixth Circuit repeatedly has held that claims for monetary relief based on mental or

emotional injury are precluded by § 1997e(e) absent a showing of physical injury. See, e.g.,

Jackson v. Herrington, 493 F. App’x 348, 354 (6th Cir. 2010); Flanory v. Bonn, 604 F.3d 249,

254 (6th Cir. 2010). The complaint makes no allegation of physical injury.

                Because the complaint fails to state a claim on Mr. Lester’s behalf, the Court will

not afford him an opportunity to sign the complaint and adopt it as his own. Instead, the Court

will dismiss Mr. Lester’s claims without prejudice.

                                            Conclusion

                Having conducted the review required by 28 U.S.C. § 1915(e), the Court

determines that Plaintiff McKay has not alleged any claims that these Defendants have caused her

compensable harm, has no standing to raise claims for harms caused to Plaintiff Lester, and has no

authority to sign a complaint or pursue claims on Plaintiff Lester’s behalf without the assistance

of an attorney. Accordingly, the complaint will be dismissed for failure to state a claim under 28

U.S.C. § 1915(e). Because Plaintiff Lester has not, on his own behalf, presented any claims to the

Court by way of the complaint, any claims he might have will be dismissed as well; but, the

dismissal will be without prejudice.

                A judgment consistent with this opinion will be entered.



Dated:     June 12, 2019                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 7
